DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1 and 3-13 in the reply filed on 11/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as obvious over Nishiyama et al (JP 2013-117004 A) in view of Moren (WO 2017/127239 A1).
Nishiyama teaches a pressure-sensitive adhesive sheet having a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer comprises a layer A forming at least one surface of the pressure-sensitive adhesive layer; wherein the layer A comprises a hydrophilicity enhancer (e.g., emulsifier or surfactant such as ammonium lauryl sulfate) (para 57); wherein the hydrophilicity enhancer is included in an amount of at least 0.01 part by weight up to 20 parts by weight relative to 100 parts by weight of monomers forming a polymer included in the layer A (e.g., 0.2 to 10 parts by mass) (para 57); wherein the layer A is formed with an acrylic pressure-sensitive adhesive comprising an acrylic polymer, and at least 50 % by weight of monomers forming the acrylic polymer is an alkyl (meth)acrylate having an alkyl group with 1 to 20 carbon atoms at its ester terminus (para 34-38); wherein the pressure-sensitive adhesive layer further comprises a layer B placed on the backside of the layer A; wherein the layer A is a layer formed from a water-dispersed pressure-sensitive adhesive composition, and the layer B is a layer formed from a photocurable pressure-sensitive adhesive composition or a solvent-based pressure-sensitive adhesive composition (para 16-18).
Regarding the thickness of the layers, Nishiyama teaches each adhesive layer may have a thickness of 20 μm to 200 μm, and the total thickness may be 50 μm to 500 μm (para 77). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the MPEP § 2144.05).
Nishiyama fails to suggest wherein the layer B is placed in direct contact with the backside of the layer A. However, Nishiyama suggests its pressure-sensitive adhesive sheets may be used in a number of household applications and electronics (displays) (para 22).
Moren teaches pressure-sensitive adhesive sheets for use in a multitude of applications including displays and touch panels (page 23, line 30 – page 24, line 12) where in the pressure-sensitive adhesive may comprise a number of intermediate layers that may have the same composition as the pressure-sensitive adhesive (i.e., wherein a layer B is placed in direct contact with the backside of a layer A) (page 4, lines 15-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Moren to use multiple layers of touching adhesive in the pressure-sensitive adhesive sheets of Nishiyama as a matter of design choice as suggested by the prior art of record.
With regard to the adhesive strength, water-resistant adhesive strength, water-peel adhesive strength, and wherein the layer A is water-insoluble and non-water- swellable, the pressure-sensitive adhesive sheet of Nishiyama as modified by Moren suggests or would have otherwise rendered obvious the structure and composition of the pressure-sensitive adhesive sheet of the instant claims, so it is deemed to have the same properties of the instant claims. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783